Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Jointly Running School Cooperation Agreement This Agreement shall be signed by Beijing Fenghua Education Consulting Co. Ltd. and Tianjin University Software College under the principles of honesty, trust and mutual development. Details of the Agreement are as follows: Article 1 Cooperating Parties Party A :  Beijing Fenghua Education Consulting Co. Ltd. Address: #1006, Building A, Peng Run Plaza, 26 Xiao Yun Road, Chao Yang District, Beijing, China. 100016 Telephone: 010-84582200 Legal Representative: Toby Yam-Chung Chu, President & CEO, Canadian Party B :  Xinhua Technology School of Fujian Address: 26 Ao Tou Feng Ling Road, Cang Shan District, Fuzhou, Fujian, China. 300072 Telephone: 0591-83166961 Legal Representative: Zhang Xin Qiao Article 2 Cooperative Organization 2.1 Legal Name: CIBT International Education Center 2.2 Location: Xinhua Technology School, Fujian Province CIBT International Education Center (called the Center for short) is a cooperative educational institute established by both Party A and Party B. The Center shall have non-independent corporate capacity and independent setting but must be part of the education system of Xinhua Technology School. The Centers vision and strategy shall be in line with that of Xinhua Technology School. The Center shall be responsible for any effects on Xinhua Technology School in the process of running the cooperative programs. The Center shall also guarantee the quality of education and legally run the programs under the instructions of Xinhua Technology School. Article 3 Cooperation Principle and Objective Principle: Party A and Party B shall introduce innovative education ideas and management models, widen education scope and improve education quality. Both parties shall train talents in applied technology of high demand in the market and international talents according to requirements and development goals issued by Chinese education authority. Proposed programs are Hotel Management, Automotive Maintenance, Animation and etc. Objective: Build an international education centre and provide students with first class international studying environment by introducing Party As investment, programs and facilities. 3.2.2 Introduce a number of international core programs and international instructors from famous foreign institutions, develop foreign teaching activities in China and vigorously improve Party Bs teaching level. 3.2.3 Provide the students with interactive teaching with foreign teachers using technologically advanced long-distance video conference teaching system invested by Party A 3.2.4 Party A shall import famous and qualified foreign instructors to teach in China, increase the percentage of courses to be taught by foreign instructors and improve quality of teaching 3.2.5 Provide students with a perfect network of employers by Party As internet recruiting company in China. Article 4 Cooperation Procedures and Investments Cooperation Procedures: Sign a cooperation agreement Determine cooperation programs and start recruiting Complete Center construction by both parties CIBT International Education Center officially operates; students start classes Investment: According to teaching demand of the Center, Party A plan to do a batch investment of decoration, facilities, foreign teachers, foreign programs, career services, management personnel, software, property rights, cash and etc. worth 0.8 million RMB. Party A shall increase the amount of investment if necessary to guarantee the operation of the Center. 4.2.2 Party B shall provide a fixed teaching area of approximately 200m 2 and basic teaching facilities (Party B shall also provide cables and set up internet connection) including a classroom with a capacity of 40 students and an office with a capacity of more than 4 people. Area may be increased as the cooperation programs expand. 4.2.3 Party A and Party B shall each have the ownership of their own capital assets. The Center shall have access to the mutual capital assets. Article 5 Rights and Responsibilities 5.1 Party A is responsible of construction, management and operation of the multi-media classroom. Party A has priority in using the classroom when running classes and activities at the Center. Exact timetable shall be determined by Party A and staff members from the Center. 5.2 Party B: 5.2.1 Responsible of providing classroom and office at the agreed location and 3 to7 apartments for foreign teachers 5.2.2 Responsible of providing cables, setting up internet connection, power connection andother accessories supporting the multi-media classroom (safety and construction environment) and maintenance During cooperation Party B may use the multi-media classroom for free after Party A grants permission when Centers normal operation is guaranteed. Party B shall make sure Party As investment is efficient, assist with the development of Party As programs, import Party As advanced teaching contents and cooperate actively at all further levels.
